United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.N., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, West Roxbury, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Francis Hurley, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-94
Issued: August 17, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On October 5, 2010 appellant, through her representative, filed a timely appeal from an
April 14, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly determined that appellant’s actual earnings as of
January 1, 2007 fairly and reasonably represented her wage-earning capacity.
FACTUAL HISTORY
The case was before the Board on a prior appeal. By decision dated May 16, 2006, the
Board reversed a May 18, 2005 OWCP decision terminating compensation effective July 11,
1

5 U.S.C. § 8101 et seq.

2004 on the grounds appellant refused an offer of suitable work.2 The Board found that the parttime position offered to appellant was inappropriate.3 The history of the case as provided by the
Board is incorporated herein by reference.
Appellant completed a (Form CA-1032) regarding her employment activities on
August 15, 2006. She indicated that since April 28, 2005 she had worked as an assistant
professor and also worked for a dermatology practice. According to appellant, she earned
$65,436.51 in 2005. In a January 8, 2007 response, the dermatology firm stated that she had
been employed as a nurse practitioner since January 3, 2005, initially beginning at 16 to 20 hours
a week and as of January 2007 she was working 40 hours a week.
On February 21, 2007 OWCP received an itemized statement of earnings for appellant
from 2003 to 2005 from the Social Security Administration. The statement indicated that she
had earnings of $38,125.40 in 2003, $66,530.50 in 2004 and $65,436.51 in 2005. In a
February 22, 2008 response, the dermatology firm reported the dates of employment as
January 7, 2005 to the present, noting appellant earned $1,923.08 a week on January 1, 2007,
increased to $2,038.46 a week as of March 1, 2007. On February 26, 2008 appellant submitted
evidence of actual earnings in 2006 of $78,473.19 based on wage and tax statements.
In a decision dated September 30, 2008, OWCP found the actual earnings as of
January 1, 2008 were $2,038.46 a week and these fairly and reasonably represented wageearning capacity. The compensation worksheet showed a weekly pay rate of $313.79 a week,
with an adjusted earning capacity of $1,000.99 a week, for no loss of wage-earning capacity.
In a decision dated June 26, 2009, OWCP’s hearing representative set aside the
September 30, 2008 decision. OWCP’s hearing representative found OWCP had used an
incorrect pay rate for the date-of-injury position and the case was remanded for a proper
calculation. By decision dated August 6, 2009, OWCP found that actual earnings as a nurse
practitioner fairly and reasonably represented wage-earning capacity. It stated that appellant had
been employed as of January 7, 2005, with earnings of $2,038.46 a week. The decision found
she had no loss of wage-earning capacity; the weekly pay rate for the date-of-injury position
used in the calculations was $721.20 a week.
Appellant requested a hearing before OWCP’s hearing representative, which was held on
December 11, 2009. By decision dated April 14, 2010, OWCP’s hearing representative
determined that the effective date of the wage-earning capacity determination was January 1,
2007, when appellant began working full time as a nurse practitioner. OWCP’s hearing
representative found that actual earnings at that time were $1,923.08 a week, with a weekly pay
rate of $746.50 when injured, and a current pay rate for the date-of-injury position of $1,478.95 a
week. The hearing representative found appellant had no loss of wage-earning capacity as of
January 1, 2007. In addition, OWCP’s hearing representative calculated her entitlement to
compensation for periods July 11, 2004 to December 31, 2006. The actual earnings were based
2

K.N., Docket No. 05-1710 (issued May 16, 2006).

3

Appellant, a nurse, had filed a claim for injury on October 15, 1989, which was accepted for back strain and L5S1 herniated disc due to moving a patient.

2

on evidence from Social Security Administration and the hearing representative applied the
Shadrick formula to determine the compensation amounts.4
LEGAL PRECEDENT
Under section 8115(a) of FECA, wage-earning capacity is determined by the actual
wages received by an employee if the earnings fairly and reasonably represent his or her wageearning capacity.5 Generally, wages actually earned are the best measure of a wage-earning
capacity and, in the absence of evidence showing that they do not fairly and reasonably represent
the injured employee’s wage-earning capacity, must be accepted as such measure.6
OWCP procedures state that, after a claimant has been working for 60 days, OWCP will
make a determination as to whether actual earnings fairly and reasonably represent wage-earning
capacity.7 OWCP’s Procedure Manual provides guidelines for determining wage-earning
capacity based on actual earnings:
a. Factors considered. To determine whether the claimant’s work fairly and
reasonably represents his or her wage-earning capacity, the claims examiner (CE)
should consider whether the kind of appointment and tour of duty (see FECA PM
2-900.3) are at least equivalent to those of the job held on date of injury. Unless
they are, the CE may not consider the work suitable.
For instance, reemployment of a temporary or casual worker in another temporary
or casual (USPS) position is proper, as long as it will last at least 90 days, and
reemployment of a term or transitional (USPS) worker in another term or
transitional position is likewise acceptable. However, the reemployment may not
be considered suitable when:
(1) The job is part-time (unless the claimant was apart-time worker at the time of
injury) or sporadic in nature;
(2) The job is seasonal in an area where year-round employment is available….
(3) The job is temporary where the claimant’s previous job was permanent.8
The formula for determining loss of wage-earning capacity based on actual earnings,
developed in the Shadrick decision,9 has been codified at 20 C.F.R. § 10.403. OWCP first
4

See Albert C. Shadrick, 5 ECAB 376 (1953).

5

5 U.S.C. § 8115(a).

6

Dennis E. Maddy, 47 ECAB 259 (1995).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7(c) (December 1995).
8

Id. at Chapter 2.814.7(a) (July 1997).

9

Supra note 4.

3

calculates an employee’s wage-earning capacity in terms of percentage by dividing the
employee’s earnings by the current pay rate for the date-of-injury position.10
ANALYSIS
In the present case, OWCP’s hearing representative found that appellant began working
full time as a nurse practitioner for a dermatology practice as of January 1, 2007. This finding is
supported by the evidence from the employing establishment and is not contested by appellant,
who worked in the position for more that 60 days and there was no evidence that the position
was part time, seasonal or temporary. As noted above, wages earned are generally the best
measure of wage-earning capacity.
OWCP’s hearing representative applied the Shadrick formula and determined that
appellant had no loss of wage-earning capacity as of January 1, 2007. The employing
establishment indicated that she earned $1,923.08 a week as of January 1, 2007. OWCP’s
hearing representative calculated that the current pay rate of appellant’s date-of-injury position
was $1,478.95 a week. Appellant did not contest the calculations provided in the April 14, 2010
decision. The Board finds the evidence of record supports OWCP’s findings that appellant had
no loss of wage-earning capacity as of January 1, 2007.
The Board notes that for periods prior to the effective date of the wage-earning capacity
determination, OWCP may offset actual earnings in determining the compensation owed, using
the Shadrick formula.11 OWCP’s hearing representative used the information as to actual
earnings from the Social Security Administration and information provided by appellant to
calculate her entitlement to compensation from July 11, 2004 to December 31, 2006, prior to the
effective date of the wage-earning capacity determination.
On appeal, appellant’s representative states that the “sole reason” for filing the appeal
was that OWCP’s hearing representative failed to order OWCP to pay retroactive compensation
benefits from October 15, 1989 based on the pay rate he used in the calculations. The issue of
additional compensation claimed from October 15, 1989 to July 11, 2004 was not before the
hearing representative and he did not address the issue. The Board’s jurisdiction is limited to
review of the final decisions of OWCP.12 Since OWCP’s hearing representative did not address
the issue of compensation from October 15, 1989 to July 11, 2004, that issue is not before the
Board on this appeal. Appellant may pursue the issue before OWCP, and may then pursue
available appeal rights for any adverse final decision issued. OWCP also noted that appellant
may request modification of the wage-earning capacity determination, supported by new
evidence or argument, at any time before OWCP.

10

20 C.F.R. § 10.403(d).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7(d)(3) (October 2009). Although OWCP’s hearing representative referred to loss of wage-earning
capacity (LWEC) compensation from July 11, 2004, this is an actual earnings calculation, not an LWEC
determination. See also James B. McCarten, Docket No. 03-1271 (issued October 28, 2003).
12

20 C.F.R. § 501.2(c).

4

CONCLUSION
The Board finds OWCP properly determined that appellant’s actual earnings as of
January 1, 2007 fairly and reasonably represented her wage-earning capacity.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 14, 2010 is affirmed.
Issued: August 17, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

